This day came again the parties, by counsel, and the court, having maturely considered the petition of the petitioner, the briefs of amici curiae and arguments of counsel, is of opinion that the said respondents have jurisdiction to determine the validity of the ordinance and proceedings in the case of City of South Norfolk against Norfolk county.
It is therefore considered that the said petition be dismissed, and that the respondents recover of the petitioner their costs by them expended about their defense herein.